Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 1 of 15 Page ID #:748



    1
    2
    3
    4
    5
    6
    7
    8
                         UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
   10
      SYLVIA VARGA, individually,
   11 and on behalf of all others          Case No. 2:20-cv-04380-DSF-KS
      similarly situated,
   12                                      STIPULATED PROTECTIVE ORDER
                   Plaintiffs,
   13
            v.                             Hon. Dale S. Fischer
   14                                      Magistrate Judge Karen L. Stevenson
      AMERICAN AIRLINES
   15 FEDERAL CREDIT UNION, and
      DOES 1-100,
   16
               Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 2 of 15 Page ID #:749



    1   1. INTRODUCTION
    2         A.      PURPOSES AND LIMITATIONS.
    3         Discovery in this action is likely to involve production of confidential,
    4   proprietary or private information for which special protection from public
    5   disclosure and from use for any purpose other than prosecuting this litigation may
    6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    7   enter the following Stipulated Protective Order. The parties acknowledge that this
    8   Order does not confer blanket protections on all disclosures or responses to
    9   discovery and that the protection it affords from public disclosure and use extends
   10   only to the limited information or items that are entitled to confidential treatment
   11   under the applicable legal principles. The parties further acknowledge, as set forth
   12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   14   procedures that must be followed and the standards that will be applied when a party
   15   seeks permission from the court to file material under seal.
   16         B.      GOOD CAUSE STATEMENT.
   17         This action is a putative class action brought by plaintiff Sylvia Varga against
   18   her credit union, defendant American Airlines Federal Credit Union. Accordingly,
   19   it is likely to involve the production of confidential financial records of credit union
   20   members who may or may not be putative class members. It is also likely to involve
   21   proprietary banking information regarding Defendant’s business and/or business
   22   operations.
   23         It will also likely involve other valuable related research, development,
   24   commercial, financial, technical and/or proprietary information for which special
   25   protection from public disclosure and from use for any purpose other than
   26   prosecution of this action is warranted. Such confidential and proprietary materials
   27   and information consist of, among other things, confidential business or financial
   28   information, information regarding confidential business practices, or other

                                                   1
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 3 of 15 Page ID #:750



    1 confidential research, development, or commercial information (including
    2 information implicating privacy rights of third parties), information otherwise
    3 generally unavailable to the public, or which may be privileged or otherwise
    4 protected from disclosure under state or federal statutes, court rules, case decisions,
    5 or common law. Accordingly, to expedite the flow of information, to facilitate the
    6 prompt resolution of disputes over confidentiality of discovery materials, to
    7 adequately protect information the parties are entitled to keep confidential, to ensure
    8 that the parties are permitted reasonable necessary uses of such material in
    9 preparation for and in the conduct of trial, to address their handling at the end of the
   10 litigation, and serve the ends of justice, a protective order for such information is
   11 justified in this matter. It is the intent of the parties that information will not be
   12 designated as confidential for tactical reasons and that nothing be so designated
   13 without a good faith belief that it has been maintained in a confidential, non-public
   14 manner, and there is good cause why it should not be part of the public record of this
   15 case.
   16 2.      DEFINITIONS.
   17         2.1. Action: this pending lawsuit, Sylvia Varga v. American Airlines Federal
   18 Credit Union, Case No. 2:20-cv-04380-DSF-KS, United States District Court,
   19 Central District of California.
   20         2.2. Challenging Party: a Party or Non-Party that challenges the designation of
   21 information or items under this Order.
   22         2.3. “CONFIDENTIAL” Information or Items: information (regardless of how
   23 it is generated, stored, or maintained) or tangible things that qualify for protection
   24 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   25 Cause Statement.
   26         2.4. Counsel: Outside Counsel of Record and House Counsel (as well as their
   27 support staff).
   28
                                                 2
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 4 of 15 Page ID #:751



    1        2.5. Designating Party: a Party or Non-Party that designates information or
    2 items that it produces in disclosures or in responses to discovery as
    3 “CONFIDENTIAL.”
    4        2.6. Disclosure or Discovery Material: all items or information, regardless of
    5 the medium or manner in which it is generated, stored, or maintained (including,
    6 among other things, testimony, transcripts, and tangible things), that are produced or
    7 generated in disclosures or responses to discovery in this matter.
    8        2.7. Expert: a person with specialized knowledge or experience in a matter
    9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   10 an expert witness or as a consultant in this Action.
   11        2.8. House Counsel: attorneys who are employees of a party to this Action.
   12 House Counsel does not include Outside Counsel of Record or any other outside
   13 counsel.
   14        2.9. Non-Party: any natural person, partnership, corporation, association or
   15 other legal entity not named as a Party to this action.
   16        2.10. Outside Counsel of Record: attorneys who are not employees of a party
   17 to this Action but are retained to represent or advise a party to this Action and have
   18 appeared in this Action on behalf of that party or are affiliated with a law firm that
   19 has appeared on behalf of that party, and includes support staff.
   20        2.11. Party: any party to this Action, including all of its officers, directors,
   21 employees, consultants, retained experts, and Outside Counsel of Record (and their
   22 support staffs).
   23        2.12. Producing Party: a Party or Non-Party that produces Disclosure or
   24 Discovery Material in this Action.
   25        2.13. Professional Vendors: persons or entities that provide litigation support
   26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   28 and their employees and subcontractors.
                                                 3
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 5 of 15 Page ID #:752



    1        2.14. Protected Material: any Disclosure or Discovery Material that is
    2 designated as “CONFIDENTIAL.”
    3        2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
    4 from a Producing Party.
    5 3.     SCOPE.
    6        The protections conferred by this Stipulation and Order cover not only
    7 Protected Material (as defined above), but also (1) any information copied or
    8 extracted from Protected Material; (2) all copies, excerpts, summaries, or
    9 compilations of Protected Material; and (3) any testimony, conversations, or
   10 presentations by Parties or their Counsel that might reveal Protected Material.
   11        Any use of Protected Material at trial shall be governed by the orders of the
   12 trial judge. This Order does not govern the use of Protected Material at trial.
   13 4.     DURATION.
   14        Even after final disposition of this litigation, the confidentiality obligations
   15 imposed by this Order shall remain in effect until a Designating Party agrees
   16 otherwise in writing or a court order otherwise directs. Final disposition shall be
   17 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   18 or without prejudice; and (2) final judgment herein after the completion and
   19 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   20 including the time limits for filing any motions or applications for extension of time
   21 pursuant to applicable law.
   22 5.     DESIGNATING PROTECTED MATERIAL.
   23        5.1. Exercise of Restraint and Care in Designating Material for Protection.
   24        Each Party or Non-Party that designates information or items for protection
   25 under this Order must take care to limit any such designation to specific material
   26 that qualifies under the appropriate standards. The Designating Party must designate
   27 for protection only those parts of material, documents, items or oral or written
   28 communications that qualify so that other portions of the material,
                                                 4
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 6 of 15 Page ID #:753



    1 documents, items or communications for which protection is not warranted are not
    2 swept unjustifiably within the ambit of this Order.
    3        Mass, indiscriminate, or routinized designations are prohibited. Designations
    4 that are shown to be clearly unjustified or that have been made for an improper
    5 purpose (e.g., to unnecessarily encumber the case development process or to impose
    6 unnecessary expenses and burdens on other parties) may expose the Designating
    7 Party to sanctions.
    8        If it comes to a Designating Party’s attention that information or items that it
    9 designated for protection do not qualify for protection, that Designating Party must
   10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   11        5.2. Manner and Timing of Designations. Except as otherwise provided in this
   12 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
   13 or ordered, Disclosure or Discovery Material that qualifies for protection under this
   14 Order must be clearly so designated before the material is disclosed or produced.
   15        Designation in conformity with this Order requires:
   16        (a) for information in documentary form (e.g., paper or electronic documents,
   17 but excluding transcripts of depositions or other pretrial or trial proceedings), that
   18 the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
   19 (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
   20 material. If only a portion or portions of the material on a page qualifies for
   21 protection, the Producing Party also must clearly identify the protected portion(s)
   22 (e.g., by making appropriate markings in the margins).
   23        A Party or Non-Party that makes original documents available for inspection
   24 need not designate them for protection until after the inspecting Party has indicated
   25 which documents it would like copied and produced. During the inspection and
   26 before the designation, all of the material made available for inspection shall be
   27 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   28                                            5
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 7 of 15 Page ID #:754



    1 documents it wants copied and produced, the Producing Party must determine which
    2 documents, or portions thereof, qualify for protection under this Order. Then, before
    3 producing the specified documents, the Producing Party must affix the
    4 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
    5 portion or portions of the material on a page qualifies for protection, the Producing
    6 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
    7 markings in the margins).
    8          (b)   for testimony given in depositions that the Designating Party identify
    9 the Disclosure or Discovery Material on the record before the close of the deposition
   10 all protected testimony, or within thirty (30) days of receipt of the deposition
   11 transcript.
   12          (c)   for information produced in some form other than documentary and for
   13 any other tangible items, that the Producing Party affix in a prominent place on the
   14 exterior of the container or containers in which the information is stored the legend
   15 “CONFIDENTIAL.” If only a portion or portions of the information warrants
   16 protection, the Producing Party, to the extent practicable, shall identify the protected
   17 portion(s).
   18        5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
   19 failure to designate qualified information or items does not, standing alone, waive
   20 the Designating Party’s right to secure protection under this Order for such material.
   21 Upon timely correction of a designation, the Receiving Party must make reasonable
   22 efforts to assure that the material is treated in accordance with the provisions of this
   23 Order.
   24 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS.
   25        6.1. Timing of Challenges. Any Party or Non-Party may challenge a
   26 designation of confidentiality at any time that is consistent with the Court’s
   27 Scheduling Order.
   28
                                                  6
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 8 of 15 Page ID #:755



    1        6.2. Meet and Confer. The Challenging Party shall initiate the dispute
    2 resolution process under Local Rule 37.1 et seq.
    3        6.3. The burden of persuasion in any such challenge proceeding shall be on the
    4 Designating Party. Frivolous challenges, and those made for an improper purpose
    5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    6 expose the Challenging Party to sanctions. Unless the Designating Party has waived
    7 or withdrawn the confidentiality designation, all parties shall continue to afford the
    8 material in question the level of protection to which it is entitled under the Producing
    9 Party’s designation until the Court rules on the challenge.
   10 7.      ACCESS TO AND USE OF PROTECTED MATERIAL.
   11        7.1. Basic Principles. A Receiving Party may use Protected Material that is
   12 disclosed or produced by another Party or by a Non-Party in connection with this
   13 Action only for prosecuting, defending or attempting to settle this Action. Such
   14 Protected Material may be disclosed only to the categories of persons and under the
   15 conditions described in this Order. When the Action has been terminated, a Receiving
   16 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   17        Protected Material must be stored and maintained by a Receiving Party at a
   18 location and in a secure manner that ensures that access is limited to the persons
   19 authorized under this Order.
   20        7.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   21 ordered by the court or permitted in writing by the Designating Party, a Receiving
   22 Party may disclose any information or item designated “CONFIDENTIAL” only to:
   23        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
   24 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   25 to disclose the information for this Action;
   26
   27
   28

                                                  7
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 9 of 15 Page ID #:756



    1         (b)   the officers, directors, and employees (including House Counsel) of the
    2 Receiving Party to whom disclosure is reasonably necessary for this Action;
    3         (c)   Experts (as defined in this Order) of the Receiving Party to whom
    4 disclosure is reasonably necessary for this Action and who have signed the
    5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    6         (d)   the court and its personnel;
    7         (e)   court reporters, video technicians, and their staff, who are engaged in
    8 proceedings necessarily incident to the conduct of this Action;
    9         (f)   professional jury or trial consultants, mock jurors, and Professional
   10 Vendors to whom disclosure is reasonably necessary for this Action and who have
   11 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   12         (g)   the author or recipient of a document containing the information or a
   13 custodian or other person who otherwise possessed or knew the information;
   14         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
   15 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   16 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   17 not be permitted to keep any confidential information unless they sign the
   18 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   19 agreed by the Designating Party or ordered by the court. Pages of transcribed
   20 deposition testimony or exhibits to depositions that reveal Protected Material may
   21 be separately bound by the court reporter and may not be disclosed to anyone except
   22 as permitted under this Stipulated Protective Order;
   23         (i)   any mediator or settlement officer, and their supporting personnel,
   24 mutually agreed upon by any of the parties engaged in settlement discussions;
   25         (j)   all personnel employed by any insurance company, that may be liable
   26 to satisfy all or part of a possible judgment in the Action, and who is/are actively
   27 involved in the defense or settlement of this Action; and
   28         (k)   other persons by written agreement of the parties.

                                                   8
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 10 of 15 Page ID #:757



    1 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    2 IN OTHER LITIGATION.
    3        If a Party is served with a subpoena or a court order issued in other litigation
    4 that compels disclosure of any information or items designated in this Action as
    5 “CONFIDENTIAL,” that Party must:
    6         (a)    promptly notify in writing the Designating Party. Such notification
    7 shall include a copy of the subpoena or court order;
    8         (b)    promptly notify in writing the party who caused the subpoena or order
    9 to issue in the other litigation that some or all of the material covered by the subpoena
   10 or order is subject to this Protective Order. Such notification shall include a copy of
   11 this Stipulated Protective Order; and
   12         (c)    cooperate with respect to all reasonable procedures sought to be
   13 pursued by the Designating Party whose Protected Material may be affected.
   14        If the Designating Party timely seeks a protective order, the Party served with
   15 the subpoena or court order shall not produce any information designated in this
   16 action as “CONFIDENTIAL” before a determination by the court from which the
   17 subpoena or order issued, unless the Party has obtained the Designating Party’s
   18 permission. The Designating Party shall bear the burden and expense of seeking
   19 protection in that court of its confidential material and nothing in these provisions
   20 should be construed as authorizing or encouraging a Receiving Party in this Action
   21 to disobey a lawful directive from another court.
   22 9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
   23 IN THIS LITIGATION.
   24        (a)     The terms of this Order are applicable to information produced by a
   25 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   26 produced by Non-Parties in connection with this litigation is protected by the
   27 remedies and relief provided by this Order. Nothing in these provisions should be
   28 construed as prohibiting a Non-Party from seeking additional protections.
                                                  9
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 11 of 15 Page ID #:758



    1        (b)     In the event that a Party is required, by a valid discovery request, to
    2 produce a Non-Party’s confidential information in its possession, and the Party is
    3 subject to an agreement with the Non-Party not to produce the Non-Party’s
    4 confidential information, then the Party shall:
    5                (1)   promptly notify in writing the Requesting Party and the Non-
    6 Party that some or all of the information requested is subject to a confidentiality
    7 agreement with a Non-Party;
    8                (2)   promptly provide the Non-Party with a copy of the Stipulated
    9 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   10 specific description of the information requested; and
   11                (3)   make the information requested available for inspection by the
   12 Non-Party, if requested.
   13        (c)     If the Non-Party fails to seek a protective order from this court within
   14 14 days of receiving the notice and accompanying information, the Receiving Party
   15 may produce the Non-Party’s confidential information responsive to the discovery
   16 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   17 not produce any information in its possession or control that is subject to the
   18 confidentiality agreement with the Non-Party before a determination by the court.
   19 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   20 of seeking protection in this court of its Protected Material.
   21 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
   22        If a Receiving Party learns that, by inadvertence or otherwise, it has
   23 disclosed Protected Material to any person or in any circumstance not authorized
   24 under this Stipulated Protective Order, the Receiving Party must immediately (a)
   25 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
   26 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
   27 the person or persons to whom unauthorized disclosures were made of all the terms
   28 of this Order, and (d) request such person or persons to execute the
                                                 10
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 12 of 15 Page ID #:759



    1 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    2 A.
    3 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4 PROTECTED MATERIAL.
    5        When a Producing Party gives notice to Receiving Parties that certain
    6 inadvertently produced material is subject to a claim of privilege or other protection,
    7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    9 may be established in an e-discovery order that provides for production without prior
   10 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   11 parties reach an agreement on the effect of disclosure of a communication or
   12 information covered by the attorney-client privilege or work product protection, the
   13 parties may incorporate their agreement in the stipulated protective order submitted
   14 to the court.
   15 12.    MISCELLANEOUS.
   16        12.1. Right to Further Relief. Nothing in this Order abridges the right of any
   17 person to seek its modification by the Court in the future.
   18        12.2. Right to Assert Other Objections. By stipulating to the entry of this
   19 Protective Order, no Party waives any right it otherwise would have to object to
   20 disclosing or producing any information or item on any ground not addressed in this
   21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   22 ground to use in evidence of any of the material covered by this Protective Order.
   23        12.3. Filing Protected Material. A Party that seeks to file under seal any
   24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   25 only be filed under seal pursuant to a court order authorizing the sealing of the
   26 specific Protected Material at issue. If a Party’s request to file Protected Material
   27
   28
                                                  11
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 13 of 15 Page ID #:760



    1 under seal is denied by the court, then the Receiving Party may file the information
    2 in the public record unless otherwise instructed by the court.
    3 13.     FINAL DISPOSITION.
    4         After the final disposition of this Action, as defined in paragraph 4, within 60
    5 days of a written request by the Designating Party, each Receiving Party must return
    6 all Protected Material to the Producing Party or destroy such material. As used in this
    7 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    8 summaries, and any other format reproducing or capturing any of the Protected
    9 Material. Whether the Protected Material is returned or destroyed, the Receiving
   10 Party must submit a written certification to the Producing Party (and, if not the same
   11 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   12 (by category, where appropriate) all the Protected Material that was returned or
   13 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   14 abstracts, compilations, summaries or any other format reproducing or capturing any
   15 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   16 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   17 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   18 reports, attorney work product, and consultant and expert work product, even if such
   19 materials contain Protected Material. Any such archival copies that contain or
   20 constitute Protected Material remain subject to this Protective Order as set forth in
   21 Section 4 (DURATION).
   22 \\
   23 \\
   24 \\
   25 \\
   26 \\
   27 \\
   28 \\

                                                12
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 14 of 15 Page ID #:761
Case 2:20-cv-04380-DSF-KS Document 33 Filed 11/23/20 Page 15 of 15 Page ID #:762



    1
    2                           EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4        I, _____________________________ [print or type full name], of ________
    5
    6   _____ [print or type full address], declare under penalty of perjury that I have read
    7 in its entirety and understand the Stipulated Protective Order that was issued by the
    8 United States District Court for the Central District of California on ____________
    9 in the case of Sylvia Varga v. American Airlines Federal Credit Union, Case No.
   10 2:20-cv-04380-DSF-KS. I agree to comply with and to be bound by all the terms of
   11 this Stipulated Protective Order and I understand and acknowledge that failure to so
   12 comply could expose me to sanctions and punishment in the nature of contempt. I
   13 solemnly promise that I will not disclose in any manner any information or item that
   14 is subject to this Stipulated Protective Order to any person or entity except in strict
   15 compliance with the provisions of this Order.
   16        I further agree to submit to the jurisdiction of the United States District Court
   17 for the Central District of California for the purpose of enforcing the terms of this
   18 Stipulated Protective Order, even if such enforcement proceedings occur
   19 after termination of this action. I hereby appoint ____________________________
   20 [print or type full name] of ________________________________________ [print
   21 or type full address and telephone number] as my California agent for service of
   22 process in connection with this action or any proceedings related to enforcement of
   23 this Stipulated Protective Order.
   24 Date: ______________________________________
   25 City and State where sworn and signed: ________________________________
   26 Printed name: ________________________________
   27 Signature: ___________________________________
   28

                                                14
                                 STIPULATED PROTECTIVE ORDER
